Case 1:19-cV-00113-ENV-S.]B Document 1 Filed 01/07/19 Page 1 of 8 Page|D #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

__________________________________________________________________________ X
MA SAW WIN,
Plaintiff,
-against~ COl\/IPLAINT
DALlA ELKOMY;
CONSULATE GENERAL OF THE ARAB REPUBLIC
OF EGYPT
Defendants
---- -------_- ----------------------------- X

Plaintiff as and for her complaint as against the defendants alleges as
follows:
NATURE OF THE ACTION
l. This action is brought to recover sums due the plaintiff as a result of assault
and battery, harassment, prima facie tort, negligence, negligent and intentional infliction
of emotional harm, prima facie tort committed by defendants their respective agents,
servant employees and assigns; to recover sums due plaintiff in connection With her
employment by defendants; to recover sums due plaintiff in connection With her Work
related injuries for Which she vvas not covered by Workers compensation coverage; to

recover sums due plaintiff for unpaid overtime pay, vacation pay, sick pay, dental and

Case 1:19-cV-00113-ENV-S.]B Document 1 Filed 01/07/19 Page 2 of 8 Page|D #: 2

medical insurance and accumulated deferred or retirement"or other benefits due her.

2. The plaintiff Was employed at the location of the CONSULATE
GENERAL OF THE ARAB REPUBLIC OF EGYPT in Nevv Yorl< for more than
seventeen years as Service Staff.

3. Her initial contract of employment provided among other things that she be
paid a monthly salary, defined her Worl< hours and days, provided that she be paid at the
end of the month, that she be covered by medical and dental insurance, that her
employment Would be for an initial period of three years, that after one year of
employment that she Would be entitled to one month’s vacation each year.

-4. At times she Was directed to and required to travel to and to remain at
l l 109 Tommye Lane, Reston, Virginia 20194 to perform Worl<; it is believed that location
is a residence of defendant DALIA ELKOMY and HISHAM AL NAQIB, Who are
respectively the Wife of and the New York Consul General for the defendant
CONSULATE GENERAL OF THE ARAB REPUBLIC OF EGYPT.

5. Plaintiff seeks damages due her under applicable law and regulation and
agreement and contract

JURISDICTION

6, This Court has subject matter jurisdiction over this case pursuant to 28

U.S.C. §1605 and 28 U.S.C. §1331 and §1332 and §1337.
VENUE

7. Venue is proper in the Eastern District of New Yorl< under 28 U.S.C.

Case 1:19-cV-00113-ENV-S.]B Document 1 Filed 01/07/19 Page 3 of 8 Page|D #: 3

§1391, as plaintiff resides in Queens Within the Eastern District of NeW York.
THE PARTIES
Plaintiff

8. Plaintiff is an individual vvho at all relevant times resided in and still
resides in Queens County.
Defendants

9. Defendant CONSULATE GENERAL OF THE ARAB REPUBLIC
OF EGYPT is located in New York County Where it conducts business

lO. Defendant DALIA ELKOMY is believed to be the Wife Of COnSul General
HISHAM AL NAQIB and that at all relevant times herein she acted as an agent, servant
or employee of the defendant CONSULATE GENERAL OF THE ARAB REPUBLIC
OF EGYPT and it is believed that she resides in NeW York County.

ll. On or about July 27, 2018 the plaintiff Was violently and maliciously
assaulted by and struck by defendant DALIA ELKOl\/IY While she Was performing her
duties as Service Staff. This vvas an incident that occurred vvhile the plaintiff Was Working
in the kitchen unloading_the dishwasher. Plaintiff Was holding a platter and defendant
DALIA ELKOMY forcibly grabbed it from her and then used the platter to strike the
plaintiff upon her hands all While defendant DALIA ELKOMY vvas actively berating the
plaintiff in vvhat can only be described as an outrageous, demeaning, threatening,
humiliating and malevolent manner; such incident has resulted in the plaintiff suffering

pain and injury With resulting damaged; that While so acting defendant DALIA ELKOMY

Case 1:19-cV-00113-ENV-S.]B Document 1 Filed 01/07/19 Page 4 of 8 Page|D #: 4

vvas acting as an official or employee of or in other authorized capacity for the defendant
CONSULATE GENERAL OF THE ARAB REPUBLIC OF EGYPT and Within the
scope of her status as official or employee of or in other authorized capacity for the
defendant CONSULATE GENERAL OF THE ARAB REPUBLIC OF EGYPT; that the
defendant CONSULATE GENERAL OF THE ARAB REPUBLIC ()F EGYPT is
responsible for her acts.

12. FolloWing that event, and under doctor’s orders, the plaintiff Was not able to
return to Work and ultimately underwent surgery and also provided to the defendant
notice of her inability to return to Work as Well as her desire never to return to Work under
those circumstances so as to give such notice as Was required under Egyptian Labor Lavv
for an employee such as her With her years of service She has through her attorney given
such notice to and sought direction from and clarification from the defendants as to What
notice Was required by them to terminate her employment, how much time and by What
means such notice Was to be given by plaintiff of her intention and desire not to return to
Work and for how long and under What conditions she must return to Work at all such
inquiry having been made in an effort by her to preserve and define her rights make claim
for Whatever employee benefits she might be due based on her years of service and the
terms and conditions of her employment and under applicable law and the existing facts
and circumstances

13. She has demanded that she be paid What she is owed for Work performed,

for unused and uncompensated sick days and vacation days, that her dental and medical

`!v

Case 1:19-cV-00113-ENV-S.]B Document 1 Filed 01/07/19 Page 5 of 8 Page|D #: 5

insurance be provided, that she receive what sums she is due as and for deferred
compensation or retirement based on her years of service and otherwise receive what
sums and What benefits she is due under the facts and circumstances

l4. During her years of service she worked long hours sometimes seven days a
week and sometimes much longer than eight hours a day even though her contract
provided that she work 9AM to 4PM and only on Mondays through Fridays; she was paid
monthly but never received an accurate statement listing: the dates of Work covered by
that payment; the name of employee; name of employer; address and phone number of
employer; rate or rates of pay and basis thereof, whether he was being paid by the hour,
shift, day, week, salary, piece, commission, or otherwise; the regular hourly rate or rates
of pay; the overtime rate or rates of pay; the number of regular hours worked, and the
number of overtime hours Worked; gross wages; deductions; allowances, if any, claimed
and net Wages.

15. Even When she was obligated to go to and remain at the Virginia location
described above she was obligated to work seven days a week essentially on call twenty-
four hours a day.

16. lt is believed that there are other former employees who worked at the
Consulate who have been similarly coerced, harassed and treated in an inhumane and
intolerable manner by defendant DALIA ELKOl\/IY and it is further believed that she
acted in such manner with purpose to cause and coerce those employees to leave

employment and by doing so to interfere with or prevent them from seeking enforcement

Case 1:19-cV-00113-ENV-S.]B Document 1 Filed 01/07/19 Page 6 of 8 Page|D #: 6

of their rights as employees Whether for deferred compensation or retirement benefit or
other benefits due them under the facts and circumstances

l7. lt is believed that the plaintiff under her employment contract, applicable
law Was entitled to receive for her more than seventeen years of service a payment equal
to one month’s salary for each year of her employment which has not been paid to her.

18. ln addition, defendants have terminated plaintiff s health insurance
coverage following her last day of employment thereby denying her further medical care
coverage or causing her to expend her own funds to obtain such care now and in the
future

19. Defendants have not provided to the plaintiff Workers compensation
coverage as required by applicable law.

20. Defendants have not paid to the plaintiff sums she is due for work she
performed in excess of forty hours per week in accordance with the applicable law and
regulations under which she worked

21. Defendants have not paid plaintiff what she is due under the contract of
employment and/or based on her employmentl

PRAYER FOR RELIEF
WHEREFORE, plaintiff respectfully requests that this Court enter a
judgment

a. Finding that defendants are jointly and severally liable for damages both

compensatory and punitive based on the facts and circumstances;

Case 1:19-cV-00113-ENV-S.]B Document 1 Filed 01/07/19 Page 7 of 8 Page|D #: 7

b. Awarding the plaintiff damages as against defendants jointly and
severally liable for damages both compensatory and punitive based on the facts and
circumstances;

c. Finding that defendants are in breach of the contract of employment and
assessing damages;

d. Finding that the defendants have violated the overtime wage provisions of
the FLSA and NYLL by failing to pay plaintiff what she is due for the overtime work
hours she work performed;

e. Finding that the defendants failed to comply with NYLL Section 195(3);

f. Awarding damages as a result of the defendants’ failure to furnish accurate
statements with each payment of wages to the plaintiff pursuant to the NYLL;

g. Awarding plaintiff liquidated damages;

h. Awarding plaintiff pre-judgment and post-judgment interest under the
applicable law;

i. Awarding plaintiff sums she is due for deferred compensation or retirement
benefits or other benefits she is due under the facts anc circumstances;

j. Awarding the plaintiff pre-judgment and post-judgment interest under the
applicable law;

k. Awarding plaintiff a sum representing reasonable attorneys’ fees;

l. Awarding the plaintiff the costs and disbursements of this action;

m. Awarding plaintiff such other relief as the court deems just and proper;

Case 1:19-cV-00113-ENV-S.]B Document 1 Filed 01/07/19 Page 8 of 8 Page|D #: 8

n. Granting the plaintiff a jury trial.

Dated: Kew Gardens, New York
January 7, 2019 il ii @R“/\

JoNArHAN siLvER EsQ. ‘(7924)
Attorney for Plaintiff

80-02 Kew Gardens Road, Suite 316
Kew Gardens, New York ll415
(718) 520-1010

